Citation Nr: 0312916	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  99-09 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for fibromyalgia including 
as secondary to the service-connected neck, low back and left 
knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had military service from June 1958 to January 
1959 and from September 1968 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied, inter alia, service 
connection for fibromyalgia, hypertension, and diabetes as 
secondary to the veteran's service-connected arthritis of the 
cervical spine.  The veteran filed a timely notice of 
disagreement in March 1999 as to these issues.  The RO issued 
a statement of the case (SOC) in April 1999.  Thereafter, the 
VA Form 9 dated in May 1999 limited the appeal to service 
connection for fibromyalgia.  Thus, this appeal is limited to 
the issue as listed on the title page.

The veteran reported on the same VA Form 9 that he sought to 
appeal service connection for arthritis.  He asserts that due 
to an automobile accident, which occurred in service in 1972, 
he sustained multiple injuries; and, because of those 
injuries, he is filled with arthritis.  The Board observes 
that an increased rating for a neck injury with arthritis of 
C3 and C6 evaluated as 10 percent disabling was denied in 
March 1998.  The veteran did not file a timely notice of 
disagreement regarding that claim.  Therefore, to the extent 
the veteran may be challenging that rating, that claim is not 
properly before the Board.  See 38 U.S.C.A. § 7105(c) (West 
1991). Since it is unclear as to whether the veteran is 
seeking to reopen the above claim or to establish service 
connection for multiple joint arthritis, the claim is 
referred to the RO for clarification.  See Suttman v. Brown, 
5 Vet. App. 127, 132 (1993).

The veteran provided oral testimony at a hearing before the 
undersigned Member of the Board in June 2000.  A transcript 
of that hearing is of record.

This matter was previously before the Board in December 2000 
at which time it was remanded for additional development.

The Board has recharacterized the issue as set forth above.  
The issue on appeal concerns a disorder of fibromyalgia.  The 
veteran has made reference to the claimed fibromyalgia being 
proximately due to the service-connected disabilities of the 
neck, low back and left knee which were sustained in an 
injury in 1972.  The RO previously interpreted the veteran's 
claim of entitlement to service connection for fibromyalgia 
as secondary to the veteran's service connected neck 
disability only.  This was incorrect, therefore, the issue 
has been recharacterized in order to clarify each of the 
claimed secondary disabilities that are involved.  This 
recharacterization does not prejudice the veteran because the 
disability being adjudicated is the same as the disability 
that has been adjudicated during the pendency of the appeal.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority conferred by 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  Consistent with the new duty-to-assist regulations, 
additional records were requested by the Board.  

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  Thus, in light of this new judicial precedent, the 
Board is compelled to remand the veteran's case to the RO for 
review.  

It is not clear that copies of all outpatient treatment 
records, particularly those from 1989 to 1996, were 
associated with the claims folder at the time of the 
examination in March 2002 and at the time of issuance of the 
supplemental statement of the case (SSOC) in March 2002.  The 
Board notes that the physician who conducted the examination 
in March 2002 noted the diagnosis of fibromyalgia by Dr. 
White as told to him by the veteran.  However, the examiner's 
record review did not include referemce to the October 2, 
1996, and November 7, 1996 outpatient treatment reports 
signed by Dr. White.  Further review of the record should be 
afforded.

In addition, in this case, the record reflects that the RO 
has not issued an evidence development letter consistent with 
the notice requirements of the VCAA with regard to the issue 
of entitlement to service connection for fibromyalgia 
including as secondary to the service-connected neck, low 
back and left knee disabilities.  The Court has indicated 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 
C.F.R. § 3.159(b), as recently amended, require VA to inform 
a claimant as to which evidence VA will provide and which 
evidence the claimant is to provide, and remanding where the 
RO failed to do so before transferring the case to the Board.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must identify any VCAA notice 
documents in the file which comply with Quartuccio).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.    

2.  The RO should refer the record to Dr. 
Holmes who conducted the March 2002 
examination.  Dr. Holmes should express 
an opinion as to whether or not his 
review of the additional records warrant 
any change in the opinion he expressed in 
March 2002.  Dr. Holmes' review of the 
record should include review of the 
October 2, 1996, and November 7, 1996, 
outpatient treatment reports entered by 
Dr. White.  

If Dr. Holmes is unavailable, the claims 
folder should be referred to another 
appropriate examiner to review and 
express an opinion as to (1) whether or 
not the veteran has fibromyalgia and, if 
so, (2) did his fibromyalgia begin in 
service or (3) was his fibromyalgia 
caused or aggravated by his service-
connected myofascial low back strain, 
neck injury with arthritis and/or 
chondromalacia of the left knee.  If 
fibromyalgia is aggravated by the 
service-connected disability(ies), what 
is the degree of such aggravation, that 
is, what was the level of disability 
resulting from fibromyalgia before such 
aggravation and the level subsequent to 
such aggravation?  If further examination 
of the veteran is deemed advisable by the 
examiner in order to properly form the 
opinion requested, such examination 
should be scheduled.  If any opinion 
requested requires resort to speculation, 
the examiner should so state.

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

4.  After the RO undertakes review of the 
issue, to include any additional 
evidentiary development, the appellant 
and the appellant's representative should 
be provided with an SSOC which contains 
notice of all relevant actions taken on 
the claim since the March 2002 SSOC.  Any 
relevant laws and regulations not 
previously provided should also be 
provided in the SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



